UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR oTRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 0-17629 ADM TRONICS UNLIMITED, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or organization) 22-1896032 (I.R.S. Employer Identification Number) 224-S Pegasus Ave., Northvale, New Jersey 07647 (Address of Principal Executive Offices) Registrant’s Telephone Number, including area code: (201) 767-6040 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YES x NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESo NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the Issuer’s classes of common equity, as of the latest practicable date: 53,939,537 shares of Common Stock, $.0005 par value, as of February 12, 2010. ADM TRONICS UNLIMITED, INC. INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Condensed Consolidated Balance Sheets – December 31, 2009 (unaudited) and March 31, 2009 3 Condensed Consolidated Statements of Operations – For the three and nine months ended December 31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – For the nine months ended December 31, 2009 and 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A. RISK FACTORS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, 2009 March 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 827,184 $ 1,155,786 Accounts receivable, net of allowance for doubtful accounts of $3,726 and $2,500, respectively 52,451 105,134 Due from affiliates 350 6,977 Inventories 278,092 302,810 Prepaid expenses and other current assets 18,273 23,412 Restricted cash 228,282 226,580 Total current assets 1,404,632 1,820,699 Property and equipment, net of accumulated depreciation of $38,374 and $28,082, respectively 59,675 59,968 Inventory - long term portion 42,634 43,798 Investment in Ivivi - at Fair Market Value - 715,000 Secured convertible note 51,073 - Advances to related parties 48,214 47,999 Intangible assets, net of accumulated amortization of $116,172 and $80,055, respectively 203,533 194,204 Other assets 18,763 18,763 Total assets $ 1,828,524 $ 2,900,431 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 135,769 $ 116,137 Note payable – bank 187,000 197,000 Note payable - other 17,400 - Accrued expenses and other current liabilities 32,490 38,970 Customer deposits – Ivivi 14,743 101,025 Total current liabilities 387,402 453,132 Note payable - other, net of current maturities 15,350 - Total liabilities 402,752 453,132 Stockholders’ equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0005 par value; 150,000,000 shares authorized, 53,939,537 shares issued and outstanding at December 31, 2009 and March 31, 2009 26,970 26,970 Additional paid-in capital 32,153,597 32,153,597 Accumulated deficit (30,754,795 ) (29,733,268 ) Total stockholders’ equity 1,425,772 2,447,299 Total liabilities and stockholders’ equity $ 1,828,524 $ 2,900,431 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2009 and 2008 (Unaudited) Three Months Ended December 31, Nine Months Ended December 31, 2009 2008 2009 2008 Revenues $ 251,801 $ 257,610 $ 850,988 $ 1,248,140 Costs and expenses: Cost of sales 139,102 183,355 470,277 840,835 Research and development 9,752 - 26,108 - Selling, general and administrative 214,093 291,791 666,398 892,372 Total operating expenses 362,947 475,146 1,162,783 1,733,207 Operating loss (111,146 ) (217,536 ) (311,795 ) (485,067 ) Interest income, net 1,393 6,537 5,268 35,178 Change in fair value of investment in Ivivi - (650,000 ) (715,000 ) (10,465,000 ) Income tax benefit - - - 2,425,188 Net loss $ (109,753 ) $ (860,999 ) $ (1,021,527 ) $ (8,489,701 ) Net loss per share, basic and diluted $ (0.00 ) $ (0.02 ) $ (0.02 ) $ (0.16 ) Weighted average shares outstanding, 53,939,537 53,939,537 53,939,537 53,939,537 basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, (Unaudited) 2009 2008 Cash flows from operating activities: Net Loss $ (1,021,527 ) $ (8,489,701 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 46,410 22,479 Bad debt expense 1,226 Interest income (1,110 ) - Net change in fair market value on investment in Ivivi 715,000 10,465,000 Deferred tax benefit - (2,425,188 ) Changes in operating assets and liabilities: (Increase) decrease in: Inventory (56,374 ) 125,470 Accounts receivable 51,457 (2,720 ) Prepaid expenses (4,533 ) 76,420 Due from affiliate 6,627 - Increase (decrease) in: Accounts payable and accrued expenses 22,824 (155,270 ) Customer deposit - Ivivi 7,448 (133,731 ) Net cash used in operating activities (232,552 ) (517,241 ) Cash flows from investing activities: Advances to related party (215 ) - Collections of advances to related parties - 23,456 Payment and services renderedfor secured convertible note (49,963 ) - Payment for asset acquisition (34,170 ) (212,491 ) Deposit - restricted cash (1,702 ) (225,650 ) Purchases of property and equipment - (14,888 ) Net cash used by investing activities (86,050 ) (429,573 ) Cash flows from financing activities: Proceeds from note payable - Bank - 200,000 Repayments on note payable - Bank (10,000 ) - Net cash (used in) provided by financing activities (10,000 ) 200,000 Net decrease in cash (328,602 ) (746,814 ) Cash at beginning of period 1,155,786 2,072,325 Cash at end of period $ 827,184 $ 1,325,511 Cash paid for: Interest $ 4,816 $ 2,677 Income taxes $ 11,270 - Non-cash disclosure: The Company financed insurance premiums during the period. Increase in prepaid insurance and accounts payable $ 9,672 - Transfer of inventory to Ivivi, decrease in inventory and customer deposits - Ivivi $ 93,730 - See Note 2 for a summary of non-cash investing activities. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 (Unaudited) NOTE 1 - ORGANIZATIONAL MATTERS ADM Tronics Unlimited, Inc. (“we”, “us”, the “Company” or “ADM”), was incorporated under the laws of the state of Delaware on November 24, 1969.We are authorized under our Certificate of Incorporation to issue 150,000,000 common shares, with $.0005 par value, and 5,000,000 preferred shares with $.01 par value. The accompanying condensed consolidated financial statements as of December 31, 2009 (unaudited) and March 31, 2009 and for the three and nine month periods ended December 31, 2009 and 2008 (unaudited) have been prepared by ADM pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-X.The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly present the operating results for the respective periods.Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These financial statements and the information included under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” should be read in conjunction with the audited financial statements and explanatory notes for the year ended March 31, 2009 as disclosed in our annual report on Form 10-K for that year as filed with the SEC, as it may be amended.The results of the three and nine months ended December 31, 2009, (unaudited) are not necessarily indicative of the results to be expected for the pending full year ending March 31, 2010. NATURE OF BUSINESS We are a manufacturing and engineering concern whose principal lines of business are the production and sale of chemical products and the manufacture and sale of electronics.On August 27, 2008, we acquired all of the assets of Action Spas, a manufacturer of electronic controllers for spas and hot tubs, under our wholly owned subsidiary Action Industries Unlimited, LLC (“Action”).With this acquisition, our previous Medical segment was redefined as our Electronics segment, and the ongoing operations of Action are now reported under this segment. On July 17, 2009, we purchased the assets of Antistatic Industries of Delaware, Inc., a company involved in the research, development and manufacture of water-based and proprietary electrically conductive paints, coatings and other products and accessories which can be used by electronics, computer, pharmaceutical and chemical companies to prevent, reduce or eliminate static electricity. Our chemical product line is principally comprised of water-based chemical products used in the food packaging and converting industries and ourAntistatic paint and coatings products as described above. These products are sold to customers located in the United States, Australia, Asia and Europe. Electronics equipment is manufactured in accordance with customer specifications on a contract basis. Our electronic device product line consists principally of proprietary devices used in the treatment of joint pain and tinnitus, and sales by Action, as described above. These devices are FDA cleared medical devices.These products are sold to customers located principally in the United States. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES CONSOLIDATION The unaudited condensed consolidated financial statements include the accounts of ADM Tronics Unlimited, Inc. and its subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. USE OF ESTIMATES These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States and, accordingly, require management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities.Significant estimates made by management include expected economic life and value of our medical devices, reserves, deferred tax assets, valuation allowance, impairment of long lived asset, fair value of equity instruments issued to consultants for services and fair value of equity instruments issued to others, option and warrant expenses related to compensation to employees and directors, consultants and investment banks, allowance for doubtful accounts, and warranty reserves.
